        Case 2:19-bk-50766 Doc 26 Filed 04/10/19 Entered 04/10/19 16:09:34                             Desc
                          Ntc/Failure to Comply Proc 5 Page 1 of 1
Form a0nproc5
(Rev. 07/12)

                                          United States Bankruptcy Court
                                             Southern District of Ohio
                                               170 North High Street
                                            Columbus, OH 43215−2414


In     Exceptional Innovation, Inc.                       Case No.: 2:19−bk−50766
Re:
                Debtor(s)                                 Chapter: 7
SSN/TAX ID:
       42−1623444                                         Judge: John E. Hoffman Jr.




                              Notice of Failure to Comply With ECF Procedure 5 And
                            Order Preserving Initial Filing Date Upon Timely Compliance



    The following document(s) has(have) been scanned and therefore transmitted without complying with ECF
Procedure 5, which requires all transmitted documents to contain Electronically Generated Text (ECF Procedure
5(a),(b)), with certain exceptions not applicable (ECF Procedure 5(c));


[25] Trustee's Abandonment of all Business Assets Filed by Interested Party Deutsche Bank Trust Company
                                                Americas.


    For the document(s) to be effectively filed, the document(s) must be re−transmitted as Electronically Generated
Text in compliance with ECF Procedure 5 not later than FOURTEEN (14) days from the date of this order. If the
word "Substitute" is included in the title of the re−transmitted document(s), and the document is re−transmitted
using the "Substitute PDF" docketing event, the date of the original transmission shall be deemed the filing date of
the substitute document(s).



   IT IS SO ORDERED.



Dated: April 10, 2019

                                                          /s/ BY THE COURT
